Exhibit 10.1 June 2, 2015 By Email Jim Waltz Chief Executive Officer Beanstock Media, Inc. 530 Howard Street, Suite 210 San Francisco, CA 94105 Re: Notice of Termination Dear Jim: Effective immediately, we hereby terminate our Desktop Agreement and our Mobile Advertising Agreement as follows: 1. Desktop Agreement . Effective immediately, we hereby terminate our Media Publisher Agreement dated as of September 23, 2013 (the “Desktop Agreement”). We will send a final invoice with respect to the Desktop Agreement separately in accordance with its terms. 2. Mobile Agreement . Effective immediately, we hereby terminate our Advertising Agreement dated as of December 23, 2014 (as amended, the “Mobile Agreement”) for “Cause” (as defined in the “Term and Termination” section thereof). We will send a final invoice with respect to the Mobile Agreement separately in accordance with its terms, which will include $4,000,000 in “MeetMe Liquidated Damages” as defined in the “Liquidated Damages” section of the Mobile Agreement as amended March 26, 2015. Sincerely, /s/ Fred Beckley Fred Beckley cc: Joe Lyons, Omar Akram
